DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The phrase “can be connected” makes the claim indefinite. Claims 2-13 are dependent from claim 1 and therefore rejected as well.
2.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what applicant intends with the phrase “easy and safe”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steinberg (US 9,131,629).
[Claim 1] Regarding claim 1,  Steinberg discloses a vehicle with an electric drive comprising: a reversible electric machine (3) attached to the drive wheels (Steinberg discloses a system for a wheeled vehicle); an electronic power converter (2), which controls the electric machine; an electric energy storage system (1) , which is connected to the electronic power converter a first power wiring (5) comprising at least two first electric wires (Any number of wire strands can be implemented as a matter of design choice and would have been obvious to one of ordinary skill in the art before the effective filing date in order to provide desired current and resistance properties. Regarding duplication of parts, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that a duplication of parts has no patenable significance)  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) where the court held that a duplication of parts has no patenable significance), which connect the electronic power converter to the storage system (FIG 1 below) and a cooling system (6-8), which is designed to remove heat and is thermally coupled to at least one power wiring in order to remove heat from the power wiring (Column 4, lines 15-20 disclose arranging the coolant tubes with the wires 4-5, as such heat transfer would occur where the coolant removes heat from the wires and the machine and inverter by circulating it to heat exchanger 7).

    PNG
    media_image1.png
    873
    714
    media_image1.png
    Greyscale

[Claim 5] Regarding claim 5, Steinberg discloses the vehicle according to claim 1, wherein the cooling system comprises a cooling circuit (FIG 1 illustrates the 
[Claim 6] Regarding claim 6, Steinberg discloses the vehicle according to claim 5, wherein the cooling circuit is provided with an air radiator (7 is an air radiator) which is hit by an air flow when the vehicle is moving and where the cooling fluid releases heat to the outside (FIG 1 above).
[Claim 7] Regarding claim 7, Steinberg discloses the vehicle according to claim 5, wherein the cooling system uses a compression refrigeration cycle to cool down the cooling fluid (Air conditioning is conventional in electric vehicles and cools fluid, as such Steinberg can readily substitute a heat exchanger for connecting to the air conditioning in order to improve cooling characteristics).
[Claim 8] Regarding claim 8, Steinberg discloses the vehicle according to claim 5, wherein the heat exchanger has a tubular shape and surrounds around a corresponding electric wire (The cooling pipes are tubes that surround the wires 4-5 and attach to the heat exchanger 7)
Allowable Subject Matter
Claims 3-4, 9-13 are rejected based on their dependence from claims 1 and 2 under 35 U.S.C. 112(b) but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the 35 U.S.C. 112(b) rejections. Stein berg (US 9,131,629) represents a cooling system 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618